Alexander, J.
(dissenting) — Although I have substantial doubts about whether RCW 26.09.175(2), as construed by the majority, satisfies the requirements of due process,5 6 I need not address that issue because, in my judgment, service by mail of a summons and petition to modify child support is effective under that statute only if the responding party acknowledges in writing that the mailed pleadings were actually received. I therefore dissent.
RCW 26.09.175(2) provides in relevant part:
The petitioner shall serve upon the other party the summons, a copy of the petition, and the worksheets in the form prescribed by the administrator for the courts . ... If the decree to he modified was entered in this state, service shall be by personal service or by any form of mail requiring a return receipt.
(Emphasis added). The majority concludes that service of the summons and petition is effective under this statute if they are mailed "by certified mail to a valid address, even if the mail is returned unclaimed or refused.” Majority op. *315at 314. I disagree. In my view, a commonsense reading of RCW 26.09.175(2) can only lead one to the conclusion that service by mail is effective under the statute only if there is written acknowledgment that the summons and petition were received.
In reaching that decision I focus on what I believe are the key words in the statutory declaration that "service shall be by . . . any form of mail requiring a return receipt,” to wit: "requiring” and "receipt.” It seems readily apparent that by using the word "requiring,” the Legislature was dictating that the only method of mailing that would constitute effective service of a summons and petition is a method that produces a return receipt. Moreover, common sense suggests that a document serves as a receipt only if it carries an indication that something was received. Cf. Webster’s Third New International Dictionary 1894 (1986) (receipt is "a writing acknowledging the taking or receiving of goods or money delivered or paid”). It follows that a document which merely states that mail was "unclaimed” does not constitute a receipt. Thus, a form of mail that produces such a document cannot be considered a "form of mail requiring a return receipt.”
Even assuming that the language of RCW 26.09.175(2) could be interpreted as the majority suggests, the most that can be said is that the statute is ambiguous. In such a case, resort to the tools of statutory construction is appropriate. Morris v. Blaker, 118 Wn.2d 133, 142, 821 P.2d 482 (1992). "Our primary goal in interpreting a statute is to ascertain and give effect to the Legislature’s intent.” Health Ins. Pool v. Health Care Auth., 129 Wn.2d 504, 508, 919 P.2d 62 (1996) (citing Tommy P. v. Board of County Comm’rs, 97 Wn.2d 385, 391, 645 P.2d 697 (1982)). If the Legislature’s intent was as the majority gleans it to have been, the Legislature could simply have said that service can be accomplished by "any form of mail.” Significantly, the Legislature said more.
In construing statutes, "a word may be defined by an ac*316companying word, and ordinarily the coupling of words denotes an intention that they should be understood in the same general sense.” 2A Norman J. Singer, Sutherland Statutory Construction § 47.16, at 183 (5th ed. 1992) (footnotes omitted); see also, e.g., Darks Dairy, Inc. v. Alabama Dairy Comm’n, 367 So. 2d 1378, 1381 (Ala. 1979) ("just as statutes dealing with the same subject are in pari materia and should be construed together, . . . parts of the same statute are in pari materia)', Easom v. Farmers Ins. Co., 221 Kan. 415, 560 P.2d 117, 118 (1977) ("The several provisions of an act, in pari materia, must be construed together with a view of reconciling and bringing them into workable harmony . . . .”), quoted in Guardian Title Co. v. Bell, 248 Kan. 146, 805 P.2d 33, 37 (1991). Here, the phrase a "form of mail requiring return receipt” is set forth in the disjunctive with "personal service.” The coupling of these phrases following the words "service shall be by” suggests that service by mail is akin to personal service. While it is a strain to equate the mere act of mailing to personal service, it is not a stretch to conclude that mailing a summons and petition is akin to personal service if the mail is received by the other party.
This view is consistent with CHG Int’l, Inc. v. Platt Elec. Supply, Inc., 23 Wn. App. 425, 597 P.2d 412, review denied, 92 Wn.2d 1026 (1979). The issue there was whether a materialman had effectively served a notice pursuant to RCW 60.04.020 (repealed 1991), a statute which provided for service of a notice by "personal service” or "by registered or certified mail.” CHG Int’l, 23 Wn. App. at 427. In concluding that the materialman had not complied with the statute when the notice it mailed was returned "unclaimed,” the Court of Appeals stated, "Because the statute requires either personal service of the notice or delivery by certified or registered mail, the intent of the legislature is that there be actual notice.” CHG Int’l, 23 Wn. App. at 427 (citing Robel v. Highline Pub. Schs., Dist. 401, 65 Wn.2d 477, 398 P.2d 1 (1965); Van Duyn v. Van Duyn, 129 Wash. 428, 225 P. 444, 227 P. 321 (1924)).
The majority concludes that proof of actual receipt is *317not necessary to give meaning to the statutory phrase "any form of mail requiring a return receipt.” That is so, the majority asserts, because "the return receipt form of mail designated enables the court and the parties to track what happens to the mail after it is sent,” thereby showing that the mailed pleadings were actually sent and that the correct address was used. Majority op. at 307-08. The majority overlooks the fact that the United States Postal Service offers a "certificate of mailing” service that "provides evidence ... of mailing.” United States Postal Service Domestic Mail Manual S914.1.1, at S-27 (1997). If the Legislature had intended service of a summons and petition to be effective upon proof of mailing to a correct address, without regard to whether the mail was received, it could have specified that service by mail is effective merely upon the filing of a certificate of mailing. It is sensible to conclude that by specifying a form of mail requiring a return receipt, the Legislature was indicating its desire that something more than mere proof of mailing to the correct address is necessary to effect service.
The majority cites State v. Vahl, 56 Wn. App. 603, 784 P.2d 1280, review denied, 114 Wn.2d 1021 (1990), noting that proof of actual receipt should not be required when service is by mail because "refusing to claim certified mail is analogous to refusing to accept in hand service,” which will not defeat service. Majority op. at 312. Vahl must be read in light of the statute under review in that case, former RCW 46.65.065(1). It provided for service only by mail. By contrast, RCW 26.09.175(2) provides for personal service as an alternative and, thus, a respondent cannot avoid service by refusing to collect his or her mail because the petitioner can always resort to personal service.
The majority’s citation to Vahl is also unfortunate because it seemingly endorses what I see as an erroneous inference that a party’s failure to claim mail necessarily means that the respondent is avoiding service. Obviously, there are many other explanations why mail might go unclaimed, including the possibility that the other party *318is legitimately away from his or her place of residence. Unfortunately, under the majority’s construction of RCW 26.09.175(2), a party seeking to modify the child support provisions of a dissolution decree is provided with an incentive to mail the summons and petition at a time when the sender knows that the other party will be absent from his or her residence. In such a case, a default judgment could be entered in as little as 20 days after the summons and petition have been returned unclaimed. See RCW 26.09.175(3) (providing for entry of default judgment against responding party residing in Washington if answer not filed within 20 days of service).
In sum, a form of mail that provides the sender with something other than written acknowledgment that the mail was received by the addressee is not a "form of mail requiring a return receipt.” Neither is it akin to personal service. Because the petitioner here did not obtain a receipt showing that the summons and petition were actually received, service was not in accordance with RCW 26.09.175(2). I dissent.
Sanders, J., concurs with Alexander, J.

"[A]ctual notice is a minimum constitutional precondition to a proceeding which will adversely affect the liberty or property interests of any party ... if its name and address are reasonably ascertainable.” Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 800, 103 S. Ct. 2706, 77 L. Ed. 2d 180 (1983).